UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1307



KALEB MULU,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (No. A73-662-915)


Submitted:    October 17, 2000          Decided:    November 13, 2000


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Onyebuchi N. Enechionyia, Alexandria, Virginia, for Petitioner.
David W. Ogden, Assistant Attorney General, Margaret J. Perry,
Senior Litigation Counsel, Kristen Giuffreda Chapman, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kaleb Mulu, a native and citizen of Ethiopia, seeks review of

a final order of the Board of Immigration Appeals (Board) denying

his application for asylum and withholding of deportation. We have

reviewed the administrative record and the Board’s decision, and

find that substantial evidence supports the Board’s conclusion that

Mulu did not establish a well-founded fear of persecution and thus

did not qualify for relief.   See 8 U.S.C. § 1105a(a)(4) (1994);*

Chen v. INS, 195 F.3d 198, 203-04 (4th Cir. 1999); Matter of   S-M-

J-, Int. Dec. 3303, 1997 WL 80984 at 8-9 (BIA Jan. 31, 1997);

Matter of Dass, 20 I. & N. Dec. 120 (BIA 1989); 8 C.F.R. 208.13(a),

(b) (2000).

     We accordingly affirm the Board’s order.     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




     *
       We note that 8 U.S.C. § 1105a(a)(4) (1994), was repealed by
the Illegal Immigration Reform and Immigrant Responsibility Act of
1996 (IIRIRA) effective April 1, 1997. Because this case was in
transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable here under the terms of the
transitional rules contained in § 309(c) of the IIRIRA.


                                  2